DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of group I, claims 1, 15-24 in the reply filed on 8/17/21 is acknowledged.  The traversal is on the ground(s) that the reference fails to teach the limitations of claim 1.  This is not found persuasive because of the rejection noted below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/17/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the phrase “a metallic portion located on or within at least one of the vehicle interior, the insert or the adhesive film” renders this claim indefinite because it is unclear how the vehicle interior is part of the interior trim as the vehicle is not required. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation greater than about 90, and the claim also recites about 100, 110 or 120 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As to claims 23 and 24, the phrase “adhesive is located onto or impregnated within one or more fibrous layers” renders this claim indefinite because it is unclear how the fibrous layers are related to the insert or metallic portion.  It is unclear if the fibrous layers are the insert or can be the metallic portion either.  For purposes of examination the fibrous layers could also be the insert or the metallic portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15-24 are rejected under 35 U.S.C. 102a1 as being anticipated by Siboni et al (US Publication 20150096678).
a.	As to claims 1, 15-24, Siboni et al discloses inserts for panels, used within automobiles and aircrafts, wherein the panel comprises a sandwich panel core with a reformable epoxy adhesive (paragraph 14 and 17).  The sandwich panel core (insert) has a first profile shape and the epoxy adhesive is in direct planar contact with the core and is used to add the sandwich panel core to the interior.  As to claim 23 and 24, the core can be formed of fibrous layers or fiber reinforced layers.  The adhesive is can contain metallic fillers (metallic portion) and is located within the adhesive (paragraph 21).  As to claims 15-18, the epoxy adhesive has a glass transition temperature of 150-200 Celsius as it’s a PHAE or BADGE epoxy adhesive (paragraph 25).  
As to claims 19-22, it should be noted that claims 19-22 are product by process claim in that it defines how the trim was formed.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply the trim structure, and the reference discloses such a product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785